Citation Nr: 1201033	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-38 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 






INTRODUCTION

The Veteran had active military service from August 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has been manifested by symptoms including constricted affect, anxiety, avoidance, sleep impairment, nightmares, panic attacks,  hypervigilance, an exaggerated startle response, and difficulties with anger, but the evidence does not show occupational and social impairment with deficiencies in most areas and with an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

Throughout the pendency of this appeal, the criteria for a 50 percent evaluation, but no higher, for the service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  A  review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

The Veteran alleges that he is entitled to an increased disability rating for his service-connected PTSD, currently rated as 30 percent disabling.  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran. 38 C.F.R. § 4.3 (2011).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran's PTSD has been rated as 30 percent disabling pursuant to Diagnostic Code 9411, which utilizes the General Rating Formula for evaluating psychiatric disabilities.  See 38 C.F.R. § 4.130.

Diagnostic Code 9411 provides a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

To achieve the next-higher 50 percent evaluation, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence of record includes Global Assessment of Functioning (GAF) scores. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   GAF scores ranging from 61-70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes) (2011).

Upon review of the aforementioned evidence, the Board finds that the Veteran's PTSD warrants a disability rating of 50 percent, throughout the pendency of this appeal, but no higher. 38 C.F.R. § 4.7.  In so finding, the Board has considered the medical evidence of record, as detailed in pertinent part below.  The pertinent records include VA treatment reports, as well as a VA examination report dated in July 2008.

VA treatment records, dated in January 2008, demonstrate complaints of nightmares and sleep difficulties dating back to Vietnam; however, the Veteran had not previously sought treatment because he did not want to complain.  At that time, the Veteran also endorsed some feelings of anxiety.  He denied experiencing any memory loss.  He was referred for a consultation for primary care behavioral health.

In July 2008, the Veteran was afforded a VA examination.  At that time, he was married and living with his wife and adult child.  He had retired in 2005, after 30 years of service with UPS.  He did not report any history of major work-related disruptions or impairments attributable to his PTSD.  The Veteran had no history of legal problems.  The Veteran reported that he had self-medicated with alcohol for 20 years after his discharge from service; however, he had not abused alcohol for nearly 20 years.  The Veteran described his symptoms as mild but clearly present.  He believed that his retirement had alleviated his symptomatology because he was no longer exposed to work-related stress.  He reported experiencing nightmares, on average 2 to 3 times a month, wherein he would awaken in a state of hyperarousal and a profuse sweat.  He also endorsed episodic intrusive thoughts, memories and recollections, several times a week.  Flashbacks were rare but they did occur.  The Veteran indicated that if he was in a public situation and there is any chance of a confrontation he would experience a flashback and "get clammy" and experience mild panic.  Additional reported symptomatology included mistrusting others, an exaggerated startle response to loud noises and mild sleep disturbance, two to three nights a week.  The Veteran denied a history of anger or impulse control problems.  He indicated that he was not particularly hypervigilant at home.  

Upon mental status evaluation, the Veteran's appearance, attitude and behaviors were generally within normal limits.  He appeared well nourished and his stated age.  Attire was neat and appropriate.  Hygiene and grooming were good.  The Veteran was cooperative throughout the interview and maintained good eye contact.  He was oriented in all spheres.  Mood was generally pleasant and euthymic throughout the examination.  Affect was appropriate and a full range was noted.  Speech was relevant, coherent and productive.  Thought processes were rational and goal-directed.  There was no evidence of suicidal or homicidal ideation, hallucinations or delusions, obsessions, compulsions, phobias or ritualistic behaviors.  Short-term memory and concentration skills appeared intact.  Insight and judgment were generally good.  The examiner noted that the Veteran presented with a history of mild to moderate social anxiety and some degree of social avoidance.  Although the Veteran reported that in the evening he experienced chronic anxiety and even mild panic, there was no evidence of any severe and pervasive emotional detachment or psychic numbing. 

The Veteran was diagnosed as having PTSD, which the examiner characterized as chronic and mild.  There was no evidence of a diagnosable clinical depression, mania, psychosis, or an Axis II personality disorder.  A GAF score of 70 was assigned.  The examiner noted that the examination did not reveal any marked impairments attributable to the Veteran's PTSD.  The Veteran was able to maintain himself individually and accomplish his activities of daily living.  In this respect, he could care for his personal needs and grooming, manage his funds, drive a car, and perform simple household chores.  The examiner characterized the Veteran's level of personal and social adjustment as mildly impaired due to his PTSD, particularly his nighttime dread and anxiety, as well as his occasional nightmares and intrusive thoughts and the rare occurrence of flashbacks.  The examiner also indicated that the Veteran presented with ongoing mild social anxiety and mistrust of others, an exaggerated startle response and episodic mild sleep disturbances.  With regards to occupational impairment, the examiner noted that the Veteran had been employed with UPS for 30 years and while he was working he did not experience any major work-related difficulties due to PTSD. Further, the examiner opined that the Veteran's mild PTSD symptomatology did not suggest any significant work-related difficulties, at that time, if he were to seek employment.  The examiner believed that with treatment the Veteran's prognosis was good. The examiner suggested that the Veteran contact the VA behavioral health unit, which the Veteran did that very same day.  

In August 2008, the Veteran was afforded a walk-in initial screening with the behavioral health unit.  He was casually dressed and appropriately groomed.  He appeared anxious and expressed a fear that he would be locked up or thought to be crazy.  He showed some hesitation in responding to questions, but later went back and answered questions that had been posed at the beginning of the session, suggesting that his avoidance was related to comfort with the therapist rather than generally hostile or avoidant approach to treatment.  He endorsed nightmares; severe sleep disturbances, two to three times a night; intrusive memories; and night anxiety, when he was exposed to triggers.  He also indicated that he struggled with anger and indicated that he avoided any situations that might provoke anger within him.  He denied any suicidal or homicidal ideation and demonstrated no evidence of hallucinations or delusions.  He appeared fully oriented in all spheres.  The Veteran reported no memory problems.  Judgment appeared intact and insight was thought to be fair.  At that time, the Veteran had been married for 30 years and he characterized his marriage as good.  He had one adult son, with whom he had a distant relationship.  He had retired from UPS after 30 years of employment.  He indicated that he enjoyed fishing and gardening and had not experienced any loss of pleasure.  Because of the unexpected nature of the Veteran's session, a complete evaluation was not conducted and the Veteran was scheduled for a complete assessment a week later.

A complete assessment was conducted later in August 2008.  The Veteran appeared on time and appropriately dressed.  He was calm, verbal and open to sharing his Vietnam experiences; however, his affect remained somewhat flat.  He demonstrated no evidence of hallucinations or delusions and denied any suicidal or homicidal ideation.  Judgment appeared intact and insight appeared fair.  On the PTSD Checklist-Military Version, the Veteran identified that he avoided going out at night, situations that angered him, making friends and anything related to the military.  He showed a general avoidance of affect when describing the horrific events that he experienced in Vietnam and strongly endorsed attempts to avoid thinking about or feeling anything related to the trauma.  He reported some difficulty feeling emotionally numb and significant feelings of distance from others.  Additionally, he endorsed experiencing ongoing disturbing memories, flashbacks, nightmares, and extreme hypervigilance.  He would scan his environment, jump and become anxious, for hours, after unexpected sounds or events and he described a significant physical anxiety reaction when exposed to triggers.  

In September 2008, the Veteran presented casually dressed and appeared oriented during his appointment.  He showed no evidence of hallucinations or delusions.  He denied suicidal or homicidal ideation.  Affect appeared blunted, in spite of discussing upsetting memories.  Speech was clear and direct with normal volume, rate and rhythm.  Judgment appeared intact and insight appeared fair.  The Veteran's wife was invited to join the session and she reported that the Veteran did not like her to go places without him and he became very anxious if she was away for too long, even going so far as to search for her.  A GAF of 51 was assigned.  The Veteran was scheduled for prolonged exposure therapy and underwent group psychotherapy.  

A VA PTSD Clinic note, dated in November 2008, indicated that the Veteran appeared appropriately dressed and maintained good eye contact.  His speech, however, was rapid while telling stories of his experiences in Vietnam and his affect was constricted.  His mood appeared anxious and he asked twice if what he was saying was crazy.  Posture appeared tense.  He denied any suicidal or homicidal ideation.  There was no evidence of hallucinations or delusions.  When asked what symptoms bothered him the most, the Veteran indicated his anxiety and the nightmares bothered him greatly.  

As noted, the Board finds that the Veteran's PTSD warrants a disability rating of 50 percent, throughout the pendency of this appeal, but no higher. 38 C.F.R. § 4.7.  In this regard, VA outpatient treatment records, dated throughout 2008, as well as the July 2008 VA examination report, demonstrate symptoms that include constricted affect, feelings of anxiety and depression, avoidance, sleep impairment, nightmares, hypervigilance, intrusive thoughts, anger and impulse control problems, flashbacks and an exaggerated startle response and difficulties with anger and subjective complaints of nightly feelings of panic.  The Veteran's Global Assessment of Functioning Scale Score (GAF) ranged from 51 to 70, which according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), is indicative of mild to moderate symptoms. 

Though the Veteran' PTSD was not productive flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, there were clearly disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130.  A history of social anxiety, isolative tendencies as well as a strained relationship with his adult son was noted throughout the record.  Although the Veteran did not specifically endorse experiencing panic attacks, he indicated that he experiences feelings of panic on a nightly basis and his wife submitted that he will become agitated and come looking for her if she is gone for too long.  The Veteran also suffers from intrusive thoughts and nightmares and his various statements regarding whether he was crazy are suggestive of some impairment in judgment or thinking. Id. 

Where there is a question as to which of the two evaluations apply, 30 percent or 50 percent, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.  This is the case in the instant matter, and an increased rating to 50 percent is in order for the entire appeal period. 

The Veteran, however, has not exhibited PTSD symptomatology more consistent with a 70 percent rating. 38 C.F.R. §§ 4.7, 4.130. In finding that a 70 percent rating is not justified, it is noted that the Veteran has repeatedly denied suicidal and homicidal ideation.  His insight and judgment remained were generally good.  His hygiene has always been appropriate and he was consistently been oriented in all spheres. There is no objective evidence of thought deficiencies and there is no evidence of delusions or hallucinations. 

The evidence during the entire appeal period contains no objective findings of the following: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  The Veteran's difficulty in adapting to stressful circumstances and social isolation are provided for in the increased 50 percent rating. 38 C.F.R. § 4.130.  The Veteran's disability picture does not most nearly approximate occupational and social impairment with deficiencies in most areas.  Indeed, the Veteran's capacity to work has not been significantly affected by his PTSD symptoms.  He retired in 2005 after 30 years of service with UPS and he specifically denied any disruptions or impairments attributable to his PTSD.  Additionally, the Veteran is currently married and the record does not reveal interpersonal problems beyond that reflected by a 50 percent evaluation.  The absence of activities in the Veteran's life is contemplated by disturbances in motivation and mood, and is appropriately contemplated in the 50 percent rating. 

In conclusion, a disability rating of 50 percent is warranted throughout the pendency of this appeal.  The record fails to support a rating in excess of 50 percent throughout any portion the appeal period.  In reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Finally, the Board notes that the record does not reflect complaints that the Veteran's service-connected PTSD has resulted in interference with employment.  Therefore, a referral of a claim for a total rating due to individual unemployability (TDIU) is not necessary under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2010). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Throughout the pendency of this appeal, a disability rating of 50 percent, but no higher, for PTSD is granted, subject to the regulations applicable to the payment of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


